Citation Nr: 1450320	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1996 to September 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011 the Veteran testified before a Veterans Law Judge (VLJ) at a travel board hearing.  A copy of that hearing transcript has been associated with the claims file.  The VLJ who held the September 2011 hearing has since retired from the Board.  In September 2014 the Board wrote to the Veteran offering him the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The Veteran responded that he did not wish to appear at an additional hearing.  Thus, the Board will proceed with appellate review.  The undersigned has reviewed the transcript.

The issue currently on appeal was previously before the Board in February 2012 at which point it was remanded for further development.  It has now been returned to the Board for additional appellate review.

The Board notes that while on remand, the VA RO granted service connection for bilateral lower extremity radiculopathy with an evaluation of 20 percent for the left lower extremity and 10 percent for the right lower extremity.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   






FINDING OF FACT

The Veteran's back disability has been manifested by, at worst, pain on motion and limitation of motion of flexion to no more than 65 degrees and a combined range of motion of no more than 145 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5243 for intervertebral disc syndrome.  Diagnostic Code 5243 uses either the General Rating Formula for Diseases of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, a higher evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for evaluations of 10, 20, 40 and 60 percent disabling for incapacitating episodes having a total duration of at least one week but less than 2 weeks, at least 2 weeks but less than 4 weeks, at least 4 weeks but less than 6 weeks, and at least 6 weeks during the past 12 months, respectively.  39 C.F.R. § 4.71a, Diagnostic Code 5243.

A review of post-service VA and private treatment notes show that the Veteran received treatment for chronic back pain.

In a September 2008 VA examination the Veteran reported low back pain since 1999 that has gotten progressively worse.  He reported that his medications do not help much but seeing a chiropractor relieved pain.  He reported numbness and paresthesias in the left leg.  He reported fatigue, decreased motion, stiffness, weakness, spasms and burning/aching pain that was moderate and occurred daily with some radiation into the left leg.  He reported severe flare-ups that occurred weekly and lasted for approximately 2 days in which he would lose 70% of his functioning.

Upon physical examination the examiner noted pain with motion, normal posture and spinal curvature, and a normal motor examination, sensory examination and reflex examination.  Range of motion was flexion to 85 degrees with pain at 65 degrees, extension to 30 degrees with pain at 20 degrees, right lateral flexion to 30 degrees with pain at 15 degrees, left lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees with pain at 25 degrees,providing evidence against this claim.  

The Veteran's combined range of motion was 235 degrees.  (If we consider the more limitation range of motion in which pain was first exhibited the combined range of motion is 180 degrees.)  The Veteran performed repetitive-use testing without further limitation.  Imaging studies revealed mild degenerative changes.  The examiner diagnosed degenerative spondylosis with symptoms consistent with left sciatica.

The Veteran was afforded another VA examination in March 2012.  The Veteran reported that his back had gotten worse since his last VA examination.  He reported flare-ups that occurred more often and pain radiating into both legs, but more severely into his left leg.  He reported that the pain bothers him at night when he lays down.  He reported being able to stand for 3 hours, walk for about 3 hours and drive for about 1 hour before he would need to rest.  He reported that he takes medication and sees a chiropractor for pain management.  His pain level was reported at 6-8 out of 10.  

Range of motion was flexion to 65 degrees with pain, extension to 20 degrees with pain, bilateral lateral flexion to 10 degrees with pain at 5, and bilateral lateral rotation to 25 degrees with pain, providing more evidence against this claim.

The Veteran's combined range of motion was 155 degrees.  (Considering the additional limitation from pain the Veteran's combined range of motion is 145 degrees.)  There was no additional limitation after repetitive-use testing.  The examiner noted localized tenderness or pain to palpation and some guarding but not severe enough to result in abnormal gait or spinal contour.  Muscle strength, reflexes, and the sensory examination were normal.  The examiner noted that there was mild paresthesias and numbness of the right lower extremity and moderate paresthesias and numbness of the left lower extremity.  The examiner also noted that the Veteran has intervertebral disc syndrome with no incapacitating episodes over the past 12 months, unfortunately providing more highly probative evidence against this claim.

The post-service VA and private treatment records show symptoms commensurate with those reported in the VA examinations.

Preliminarily, the Board notes that the evidence of record does not show that the Veteran has had any incapacitating episodes.  Accordingly, the Board will use the General Rating Formula to evaluate the Veteran's back disability.

The Board finds that an evaluation in excess of 10 percent is not warranted.  In the VA examinations the Veteran's limitation of flexion was at worst 65 degrees and his combined range of motion was at worst 145 degrees.  In order to warrant a higher evaluation of 20 percent, flexion must be limited to between 30 and 60 degrees, or there must be a combined range of motion of less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  As noted above, at no point has the Veteran exhibited such symptoms.  

The Board again notes that the Veteran has specifically been assigned separate ratings for radiculopathy of lower extremities with evaluations of 20 percent for the left lower extremity and 10 percent for the right lower extremity (which is clearly a major part of the Veteran's problem).  This issue was not appealed and is not before the Board.  In any event, the Board finds no basis that it could increase these evaluations based on the evidence it has reviewed even if these issues were before the Board.

Accordingly, based on a review of all the evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2014). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's back disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In this regard, it is important for the Veteran to understand this finding does not in any way suggest that he does not have problems with this disability.  If he did not have problems with this disability, there would be no basis for a compensable evaluation, let alone the current multiple disabilities evaluations found for both the back and the problems associated with the back.  A 40 overall disability evaluation (when one takes into consideration the problem with the legs) is a significant disability evaluation, very generally indicating a 40 percent reduction in the ability to work. 




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the RO fulfilled its duty to notify in a September 2008 letter to the Veteran.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for a back disability.  VA provided the Veteran with examinations in September 2008 and March 2012.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2011 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An evaluation in excess of 10 percent for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


